DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with CHU, YAHN LIN on 12/29/21.
The application has been amended as follows: 
The claims have been amended as follows: 
	Referring to claim 19, line 17, 
-- ; and 
output the digital model of the polymeric shell for direct or indirect fabrication based on the modification. -- has been inserted, replacing “.”
Referring to claim 29, line 16, 
-- ; and 
output the digital model of the polymeric shell for direct or indirect fabrication based on the modification. -- has been inserted, replacing “.”
Referring to claim 39, line 1, 
-- 19 -- has been inserted, replacing “20”. 

-- 29 -- has been inserted, replacing “30”. 
Referring to claim 41, line 1, 
-- 19 -- has been inserted, replacing “20”. 
Referring to claim 42, line 1, 
-- 29 -- has been inserted, replacing “30”. 
	Claims 20 and 30 have been cancelled.  
Allowable Subject Matter
	Claims 19, 21-29, 31-42 are allowed.  The following is a statement of reasons for allowance: 
	While U.S. Pub. No. 2003/0190584 to Heasley, supplied by applicant, teaches a dental template for positioning an object on teeth of a patient (Fig. 28; paragraphs 163-164; paragraph 1, 3, dam for isolating portion of the oral cavity; see also paragraph 164, dam provides slot for exposure of the teeth; paragraph 155-157, for bonding of brackets/orthodontics; paragraph 14, crown or bridge; paragraph 130), the template comprising: 
a shell shaped to fit over a portion of an arch of the teeth of the patient (see Fig. 28, one of the arches 56 of the resilient operative insert 14 of the dam 10, paragraphs 163-164, fit over at least a portion of one of the arcs of the teeth of the patent), the shell comprising a first portion shaped to receive a first subset of the teeth (Fig. 28e, Fig. 28d, 28c, exposed slot of lower teeth showed in one of arches 56; the claim does not require the teeth to be on the same arc of teeth, however Heasley teaches this in other embodiments, see, e.g., Figs. 22) and a second portion shaped to receive a second 
And, U.S. Pub. No.  2005/0042569 to Phan, supplied by applicant, teaches a system for defining the above dental template for positioning an object on teeth of a patient, the system comprising (abstract, “A dental template to position an object on a patient's tooth includes digitizing the patient's tooth; adding virtual objects to predetermined locations on the digitized tooth; and fabricating the dental template to locate the object on the patient's tooth. The template can be used for etching or for positioning brackets on teeth.”): a processor –interpreted as-implemented in computer programs executing on programmable computers that each includes a processor (para.0058 of Phan, “Various alternatives, modifications, and equivalents may be used 
a polymeric (claim 22, 23) shell shaped to fit over a portion of an arch of the teeth of the patient, the shell comprising a first portion shaped to receive a first subset of the teeth of the arch and a second portion shaped to receive a second subset of the teeth of the arch (para.0006 of Phan, “Since each patient is unique and requires customized treatment, on occasion, a patient may need to utilize a combination of braces/wires and shell appliances. Ideally, a device would enable precise placement of brackets on teeth with minimal risk of displacing the brackets upon removal of the matrix and allow final placement to be independent of adjacent geometries. In other words, placement of obscured tooth surfaces may be accomplished at a later time when the tooth surfaces have been exposed through initial uncrowding of severely overlapped teeth.”), the first portion comprising one or more tooth receiving cavities having occlusal or incisal geometries corresponding to occlusal or incisal tooth geometries of the first subset of the teeth (para.0006 of Phan, “Since each patient is unique and requires customized treatment, on occasion, a patient may need to utilize a combination of braces/wires and shell appliances. Ideally, a device would enable precise placement of brackets on teeth with minimal risk of displacing the brackets upon removal of the matrix and allow final placement to be independent of adjacent geometries. In other words, placement of obscured tooth surfaces may be accomplished at a later time when the tooth surfaces have been exposed through initial uncrowding of severely overlapped teeth.”).  
Referring to claims 19 and 29, none of Heasley or Phan, taken either alone or in obvious combination disclose a system for positioning an object on teeth of a patient, 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean Shechtman/Primary Examiner, Art Unit 2896